Darrell Hickman, Justice, dissenting. All references in the statute are to “taxicab, automobile, or similar vehicle,” “the owner of such taxicab,” or “operation of such taxicab.” Every reference is singular, not plural. Accordingly, the Commissioner of Revenue rightly refused to allow a company owner of a fleet of taxicabs to post a bond for all cabs, when the law clearly requires such a bond for each taxicab. It’s right there in black and white. The same authorities cited by the majority for affirming this case also apply to uphold the commissioner’s decision. If the legislature intended this law to apply to taxicab companies, it would have said so. I would not reach the question of the form of the bond which the majority gratuitously discusses. I would reverse the chancellor.